The opinion of the court was delivered by
Mr. Oiiiee Justice Simpson.
In this case the appellant was convicted of murder at the June term of the Court of General Sessions for Lexington County, 1889. He was sentenced to be hanged on Friday, the third day of January, 1890. He has appealed to this court upon 23 exceptions in number, all of which will be found in the “Case.” Only such of these, however, as lead to the result herein need be’mentioned here; the others are either unimportant, or are involved in those discussed. One of the main grounds of complaint, presented in different form in several of the exceptions, but the same in substance, is, that his honor, the presiding judge, charged upon the facts, in ' violation of the constitutional inhibition on.that subject, and as it is upon this ground principally that we have found it necessary to reverse the judgment below, it will be first considered.
The language of the constitution upon this subject is as follows: “Judges shall not charge juries in respect to matters of-fact, but may state the testimony and declare the law.” Art. IV., sec. 26. The inhibition here is positive and imperative, and whether wise or unwise, it is found in the organic law of the State, and when it is disregarded or overlooked or violated in any way, the party aggrieved, upon appeal, is entitled to a reversal of the judgment which the charge complained of may have given rise to, without regard to the merits or character of said judgment, whether otherwise supposed to be well founded or not. *54Under our system of judicature, in cases of law resting upon facts, the juries are constituted the sole judges of the facts, untrammelled and uninfluenced by the opinion of the judge; and whenever the judge, as we have held in several cases, allows his opinion as to the truth upon a contested issue of fact, or as to the force and effect of testimony bearing upon such contested issue, to reach the jury, either inadvertently, intentionally, or otherwise, he invades the province of the jury, and transcends the constitutional limitation above referred to, and thereby inevitably makes the judgment rendered in the case subject to a reversal. See State v. Addy, 28 S. C.. 4; State v. White, 15 Id., 381; State v. Norton, 28 Id., 572; State v. Jenkins, 21 Id., 595; State v. James, 31 Id., 218.
Now, did his honor below charge upon the facts, in the sense as above stated ? Does it appear from the charge that his honor’s opinion as to the guilt or innocence of the accused, or as to the force and effect of any portion of the testimony pertinent to that question, was communicated thereby to the jury? The appellant was on trial for his life, charged with homicide- He pleaded not guilty, and the issue was made upon that plea. This issue involved the questions: First. Had a homicide been committed by the appellant, and if so, secondly; what was the degree of the offence committed, whether murder, manslaughter, or excusable homicide. What in law would constitute either of these offences was a question of law, and entirely for the court to define. But what testimony was to be relied on, and what facts this testimony proved, were for the jury, and also whether the facts thus found brought the case under one or the other of the offences mentioned.
Now, without going into a minute analysis of his honor’s charge, or of any special portion thereof, we think that upon the charge, taken as a whole, the jury must have been impressed with the idea that his honor thought the case was a case of murder. He said that the defence did not claim manslaughter, and further, in substance, that there was no evidence to sustain such a defence, because, in order to make out that defence, it was necessary to prove blows — words not being sufficient; which, no doubt, as a general proposition is good law, but when stated in connection with the previous part of the charge that the case *55could not be a case of manslaughter, implied to the jury that there was no such legal provocation proved as would reduce the crime from murder to manslaughter, which was a question of fact and a most vital one.
Then his honor discussed the question of self-defence, stating very positively that the only testimony that bore upon that question was the testimony of the defendant himself; and from the manner in which he discussed that testimony, we do not see how the jury could have reached any other conclusion than that his honor put little or no confidence in the defendant’s statements. So that manslaughter having been ruled out, and the only testimony for self-defence as to its weight and effect having been substantially impeached by the manner in which his honor discussed it, the jury no doubt believed that in the opinion of his honor the case was one of murder, and so found. But whether they so found because they concurred in the opinion of his honor, independently of anything said by him, or because of the weight and influence of that opinion alone, we have no means of knowing. We think the charge when read as a' whole is obnoxious to the exception urged by the appellant. The charge should be printed with this opinion.
The exception raising the question as to the constitutionality of the recent act1 reducing the number of challenges injury trials, we think is untenable.- True, the constitution declares2 that “the right of trial by jury shall remain inviolate,” and this guarantees the continuance of this right as it existed at the time of the adoption of the constitution. But this does not prevent the legislature from regulating this right, provided the fundamental requisites thereof are not impaired or destroyed; that is to say, provided its number and unanimity and its impartiality are not violated, subject to the exception of the fundamental requisites, such as those mentioned above. The legislatures of many of the States where similar guarantees exist, have changed and altered the rules regulating juries without objection, such as at what times, by what officers, in what manner, and from what class, the jury shall be selected, &c., &c. See Proffatt on Jury Trials, section *56106. And it has been expressly held in some of the States, that the legislature may limit the number of peremptory challenges, even in capital cases, without impinging on the constitutional right. For, as it is said, “This right is to have twelve free and lawful men who are impartial between either party,' who will by an unanimous verdict find the truth of the issue, and any legislation, therefore, which merely points the mode of arriving at this object, but does not rob it of any of its essential ingredients, cannot be considered an infringement of the right.” See Proff. Jury Tr., sec. 106, and the cases there cited in the notes. Also see the case of Cregier v. Bunton, 2 Strob., 487, which is directly on the poinf.
Nor can the exception that his honor, the presiding judge, declined to allow the jury to be polled prevail. This may be permitted, and will not generally be denied in a criminal case ; but it is a matter which in this State, it seems, is addressed to the discretion of the court. See the cases: State v. Allen, 1 McCord, 525; State v. Harden, 1 Bail., 3; and Slate v. Wise, 7 Rich., 412.
Nor do we see any error in the charge defining and explaining what in law would constitute the crime of murder. When the whole charge on the subject is taken and construed together, •we think it presents substantially the true legal idea of murder.
As to exception 2, in reference to the juror, Duffie, who upon his voir dire said he had not particularly formed an opinion. This was a matter for the determination of his honor, and in the absence of any and all abuse of his discretion, as in this case, we see no reason to interfere.
As to the 4th exception, complaining that the witness, John Moore, was not allowed to testify as to declarations of the deceased after-he was cut. We know of no principle of law that would sustain this exception. The declarations proposed were not dying declarations, and admissible on that ground; but they were declarations made, it is true, after the deceased had received the wound from which he died, but not under the apprehension o'f certain impending death, and therefore there was no guaranty of their truth,' such as an oath or the belief of approaching death is *57supposed to furnish. They were nothing more than hearsay, and we think were therefore properly excluded.
As to the exception in reference to the witness, Wade A. Caughman. It does not appear in the report of the testimony that his honor prevented the witness from testifying as to facts which came under his observation ; he merely excluded the opinion of the -witness.
The other exceptions, 9, 10, and 11, need not be adjudged, as the judgment below must be reversed upon the ground stated in the beginning of this opinion.
It is the judgment of this court, that the judgment of the Circuit Court be reversed.

Actof 1887, l 8 ; 19 Stat., 830.


 2Article I., section 11.